Exhibit 10.1

SALE OF GOVERNMENT PROPERTY AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF
CONTRACT 6.THIS BLOCK APPLIES ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS The
above numbered invitation for bids is amended as set forth in Item 9. Bidders
must acknowledge receipt of this amendment unless indicated otherwise in Item 11
prior to fhe hour and date specified In the Invitation for bids, or as amended,
by one of the fof!owing methods: · (a) By signing and returning copies of this
amendment; (b) By acknowledging receipt of this amendment on each copy of the
bid submitted; or (c) By separate letter or telegram which includes a reference
to the invitation for bfds and.amendment number. FAILURE OF YOUR ACKNOWLEDGMENT
TO BE RECEIVED AT THE ISSUING OFFICE PRIOR TO THE HOUR AND DATE SPECIFJED MAY
RESULT IN REJECTION OF YOUR BID. If by virtue of this amendment you desire to
change a bid already submitled, such change may be made by telegram or letter,
proVided such telegram or Jetter makes reference to the Invitation for bids and
this amendment, and is received prior to the opening hour and date specified. 7.
ACCOUNTING AND APPROPRIATION DATA (Jf required) 8.THIS APPLIES ONLY TO
MODIFICATION OF CONTRACTS This Supplemental Agreement is entered lnlo pursuant
!u authorl!y of MutualAgreementfor Contract 14"0091-0002 9.DESCRIPTION OF
AMENDMENT/MODIFICATION (Except as provided below nH terms and condfrlons of!M
document refererlced in f!em 5 remain in ftlll fotce and effecQ Whereas Contract
14-0001"0002 was entered into on July 25, 2014 by and between the United States
of America, hereinafter referred to as the GOVERNMENT, and Liquidity Services,
Incorporated, hereinaffer referred to as the CONTRACTOR, and whereas the
contract involved property as described in Invitation For Bid (IFB)
14-0001-0002: 0 IS NOT EXTENDED, D IS EXTENDED UNTIL THE HOUR AND DATE FOR
RECEIPT OF BIDS O'CLOCK M (LOCAL TIME) DATE I ---16.UNIT 'I AUTHORIZED FOR LOCAL
REPRODUCTION Pnwlous edi!\on is usable STANDARD FORM 1140 (REV.1-94) Prescribed
by GSAFPMR (41 CPR) 101-45.3, I 10, BIDDER/PURCHASE NAME AND ADDRESS (lnofude
ZIP Code) Liquidity Services, Incorporated 1920l Street, NW, 6th Floor
Washington, DC 20036 11.0 BIDDER IS NOT REQL'JRED TO SIGN THIS DOCUMENT j)g
PURCHASER IS REQlJJRED TO SIGN THIS DOCUMENT AND RETURN ORIGINAL AND0COPIES TO
THE ISSUING OFACE 12 BY SIGNAYUJ<el'OR· 7 /'4 BY_) (Signaluro L Jffi(Jnature
ofpetson autholized to sign) 13.NAME AND TITLE OF SIGNER (Type orptinf) .
l'HQMAS E!VFffilN JJ'""-JJ. D CLI Executive Vice President 14.DATE SIGNED
12/06/2016 16.NAME OF CONTRACTJNG.OFFJGER (Type or print) REBECCA BELLINGER
17.DATE SIGNED 12/06/2016 1. AMENDMENT TO INVITATION FOR BIDS NO.: 2. EFFECTIVE
DATE 12/06/2016 PAGE iOF2 PAGES SUPPLEMENTAL AGREEMENT NO.: 3.JSSUEDBY DLA
Disposition Services National Sales Office 74 North Washington Street Battle
Creek, Ml 49017-3092 1 4.NAME AND ADDRESS WHERE BIDS ARE RECEIVED 5. 0 AMENDMENT
OF INVITATION FOR BIDS No. {See Item 8) DATED MODIFICATION OF CONTRACT NO.{See
Item 8) DATED 07/25/2014

GRAPHIC [g228871kki001.gif]

 


CONTRACT NUMBER 14-0001-0002 Supplemental Agreement 1 Page2 WHEREAS, certain DLA
Disposition Services assets that have been dete mined no longer needed by the
Government may1·esult in a sales transaction that is conducted by the DLA
Disposition Services Sales Office. WHEREAS, ARTICLE FOUR: Contract Performance,
Section 1-Peliormancc Period states: Subject to the early cancellation option
provisions and tile Tem1ination for Convenience of the Government provisions,
the Government shall provide property for a twenty-four (24) month period :fi·om
the date of the initial delivery order to Contractor. DLA DISPOSITION SERVICES
may exercise four one-year options to extend the performance period for up to an
additional forty-eight (48) months based on Govemment requirements. The
Govenunent may extend tile term ofthis contract by providing written notice to
tile Contractor within 120 calendar days of contract end. The prel:i:m:inary
notice does not commit the Government to an extension. If tile Government
exercises fuis option, the extended contract shall be considered to include fuis
option clause. NOW THEREFORE, it is mutually agreed between tile Government and
the Contractor hereto tilat the following changes are in effect: ARTICLE FOUR:
Contract Performance, Section 1-Performance Period states: Subject to the early
cancellation option provisions and tile Termination for Convenience of tile
Govemment provisions, the Government shall provide property for a twenty-four
(24) month period :from tile date of tile initial delivery order to Contractor.
DLA DISPOSITION SERVICES may exercise four one-year options to extend the
pe1fo1mance period for up to an additional forty-eight (48) months based on
Govemment requirements. The Government may extend tile te1m of this contract by
providing written notice to the Contractor wifuin 120 calendar days of contract
end. The preliminary notice does not commit the Govemment to an extension. If
the Government exercises this option, the extended contract shall be considered
to include this option clause. Based on Government requirements, DLA Disposition
Services has determined it is in the best interest of tile Govemmentto exercise
tile first one-year option for this contract extending perfmmance to December
14, 2017. I I I I l/1/lllllllllllfl/lllff!f///l!f//I/!NOTIDNG
FOLLOWS/1///////////////////////////////////// I It I I I• il I I. I II i! I! I

GRAPHIC [g228871kki002.gif]

 